                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

KIMBERLY J. MAYNARD,

                       Plaintiff,

v.                                                         Case No.: 2:18-cv-959
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Jolson
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                           ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on July 25, 2019, recommending that the Court reverse the Commissioner’s

non-disability finding and remand this case to the Commissioner and Administrative Law Judge

under Sentence Four of § 405(g). (Doc. 16). The time for filing objections to the Report and

Recommendation has passed, and no objections have been filed to the Report and

Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the Report and

Recommendation. The Commissioner of Social Security’s non-disability finding is hereby

REVERSED and this case is hereby REMANDED to the Commissioner of Social Security and

Administrative Law Judge under Sentence Four of § 405(g).

       The Clerk shall remove Document 16 from the Court’s pending motions list and enter

final judgment in this case.

               IT IS SO ORDERED.


                                                   /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT
